MR. cHARtEs A, JAcKsuN
Nn: 1101342

MARR sTluEs '3060 .FM 3514 @E©ERVED uN

aEAuMoNT,.."TExAs 77705 @QURTOFCRIM|NALAPPEALS
4 UCTZGZUZ

`ABEE ACUSTA, CLERK

cuuRT uF cRIMINAL‘ APP\-:A\_-s v ' . N@QVA@@S&@,©R@VB‘

or TExAs '

P.o. aux 12305,cAP110u srATIoN,

AusTIN, TExAs 78711 ' ` z

TR.cT. Nu. c-1-n1ua1u-oe10273-B
_wRT;79,910-02

DATE 10-18-15

DEAR CEERK ,

  

THE APPEICANT IN THE ABOVE NUMBERED CAUSE HAS-RECENTUV SENT§I §H§$z
UBJECTIUN AND ADVISEMENT FDR THE_CUURT TU TAKE JUDIEIAE NDTICE DF

DF ADJUDICATED FACTS UN`1D-06-15. THE APPEICANT DID SEND HIS UBJECTIUN
TD THE TRIAL CDURTS DISTRICT CLERK BUT UHILE APPLICANT;S DBJECTIBN

UAS UN THE UAY TU THE TRIAL CDURTS DISTRICT CLERK HIS URIT UAS

AMREADY UN THE UAY TU YUUR DFFICE THE CDURT UF CRIMINAL APPEALS.

THAT IS THE RéASUN UHV APPEICANT SENT HIS OBJECTIUN TD YDU . THE
APPLICANT UAS NUT SURE THAT THE TRIAU CDURTS DISTRICT CLERK UUULD

FORUARD HIS DBJECTIUN TD YUU THE APPLICANT RECIEVED NUTICE FRDM'

  

THE TRIAu'cou§T olsTRIcT cuERK;§i‘ilfwgg§g§;§§§§§his objection was
FIqu sur THE§E mAs mo MENTIoNINB Bv THE nlsrnlcr cuERK THAT Hls
naJEcTIQN HAD assn on mAs BEING FanARDEo Tu vuuR nFFIcE FnR
cuNsIoERATInN. THE APPuIcANT HAS wRITTEN 10 THE DISTRICT cuERK
REQuEsTING TH$T Hxs nasscTInN as FanARDED Tu vnu AND 1 AM'ENcLusINs
A cqu nF.THIS LETTER. THE APPLIBANT ones NoT mISH 10 TRnuBLE THIs

CUURT BUT DNLY UANTS EVER ASPECT UF HIS URIT TD BE CUNSIDERED ALL

1

IN THE INTREST UF JUSTICE THE APPLICANT PRAYS THAT THE CLERK DF IHIS

‘HUNURABLE CUURT UUUED FILE HIS UBJECTIUN FUR CDNSIDERATIDN UR INFURM

THE TRIAL CDURTS DISTRICT CLERK_TD FURUARD APPLICANT'S OBJEBTIUN.
APPLICANT AESU PRAYS THAT THIS HBNURABLE CUURT UDULD FIEE HIS
ADVERSIMENT UF JUDICAL NUTICE MHICH HE FILED UITH THIS CUURT DN
10-06-15 FDR CUNSIDERATIUN DF ADJUDICATED FACTS REGUARDING HIS URIT.
APPLICANT REQMEST THAT THE ELERK UF THIS CUURT PLEASE SEND HIM A
CUPY DF ALL FIBIMGS REGUARDING HIS URIT. PLEASE FDRUARD APPEICANT A

CDPY DF THE DUCKET SHEET FUR HIS URIT¢

THANK VUU FUR VUUR PRUMPT ATTENTIUN IN THIS MATTER.

/;/f »z/

RESPEC ULLY SUBMITTED

L‘.

_ mn. cHaRLas A. JACKSGM
Nn. 11013¢2

 

mnax sTrLes ease FH ss1a . ,
asnumnmr; Tsxns 77795 _ _ _ §§
'

Taannmv cauwrv ~Y

fanmns‘A. mzhnan k

oxsrszT'cLzRK ¢. NW
401 w. BELKNAF sr. l " §
FuRT mnRTH, T€x§s 75195~&&52

 

URIT wa. 3-1~010414-0919273;3 ~i- `

DAYEZ 10~15~15

 

_QEAR cLEARK PL§asE §§ nevzsen THH? YHE avvulcnmv_xw ?HE nasv§
wumnsn£u Pnnss cnus§ HA§ FIL€D HI@ QBJEETIUN mzru THE CUURT; H §
mm 40¢04~15 ALTnausa veua QFFICE ago war FI;E'napg§n@@;;£g§;;§;i§@;jF:@,kb

~~; uNTIL`ao~12~15 gnma Fx a uuszwzs§.a§v§ LAYTER. THE umzr.MAIL what

Luus¢meL susm.vunr nPPL;cnwr uaazcr:uw aaa max;ao mm Tw;,gcauznzn,

TIME nasrmnrwr§.'wmw€vea THE inchAmT grzLL was war mrpuéoen`h'

swawss rs naqecr ev THE uzsvaxc? ArTanEv ama cRIMImAL ozarazcvf*-

comer mar owe nawvxms APPLICAMT'$ wRIY so qu:cKLv, mxruuur was `
ApFLxcan gszgs nLLuw€n rHa 51 1a savs aemuznzn ev Law 10 menzs?.
¥Qs.nppLIcAmr nos nzczevcn worzcz anm vann nFcmE THAr van F:£HB

R§s nezzcrznm an 10~12-15. twa A¢puzcawv now aaauesrvunx punsnuwv

10 rue rex. nunes op cvzn. own rue rax. a. or AFP. PRUS. 73.3(31)
vnnr_vou xvmsnaxrnv vnnmnan nrs neaanvxow 10 rae sTsz's Pnnpas£o

- Facrs Fxnn!wcs nub cousLusxuu or an gao nwv green oosumaw¥s aesu~

arding his writ . to tha court n? criminal.appeals clark €qg
cnms:oennrxnm . n cupv op THIS LETY€R mILL as anwawo€n wu §§ 10

, faa count shank uF twa cnunv ns cRInIuAL nPPEALs. twa APPLICANT

ALsu nauuzs ?HAY von wovva aim xx wazrrst Tnar nrs oaazcrzow aaa

seem Fnamanaa? 1a twa ammar QF_EHIMINAL nppennz. runwx z?g¢¢ag` ` l
vuua‘PquP? nrreurxnm mw jars narrsn, _ »}/' f f¢,¢¢>w~»~**~~-_~“”%
/ 1//2’»%///

§§sp€cvéf?Lv suan:??€o,

 

FILE DATE STANP AND,RE?URN: